Case 7:19-mj-OO985 Document 1 Filed on 04/30/19 in TXSD Page 1 012

Court
` Unlted States D\strlct as
AO 91 (Rev. 08/09) Criminal Complaint Southern D\“s-`E_r`oc_t ot Tex

UNITED STATES DISTRICT CoURT APR 30 2019

for the

Bradley', C\erl<_
Southern District of Texas Dav\d J

 

United States of Ameri_ca ' ) '/\/\
Jose Marti`h` Gutierrez, § Case NO M \Q" Oq 8 6
YOB: 1998 Citizenship: USC )
t ,"` ` )
)
Defendant(s)
CRIMINAL COMPLAI_NT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 29, 2019 in the County of Hidalgo v ' in the
. Southern District of Texas , the defendant(s) violated:
- Code S`ectl`on n ' v O#ense Description
21 U;S.C. "§ 841 1 Possession with |ntent to Distribute Methamphetamine
21 U.S.C. § 952g _ illegal importation of Methamphetamine

This criminal complaint' 1s based on these facts: '
On Apri129, 2019, Jose Martin GUT|ERREZ was detained attempting to enter the United States through th_e Progreso

Port of Entry with approximately 10. 2 kilograms of methamphetaminel in speaker boxes' in the back of the vehicle he was
driving.

SEE ATTACH|V|ENT "A"

v/` Con`tinued on the attached sheet.

` ' \ ` ~ ~'
-/1),/~.,&/4~ dan //1, ¢~¢.-.- UW
' 7 Juan F|ores, Jr. , U.S., Sl SA
1 ' - $J_?d / 6 Printed name and title
Sworn to before me and signed' 1n my presence. . _
Date: 4/1:50/20|1'"9`: ' d \ I/Q%L~i
.__~_ ” ` (%/udge’s signature
City and state: ,McAl|en, Texas ~_ " .S. gistrate Judge J. Scott Hacker

v / Printed name and title

 
       

 

Compl '

 

   

Case 7:19-mj¢00985 Document 1 Filed on 04/30/19 in TXSD Page 2 of 2

Atta`chment “A”

1 'On.Apr"i|"~ 29, 2019 a truck driven by Jose GUT|ERREZ made entry at the
--P_rogre'so, Texas Port of Entry. GUT|ERREZ’s vehicle was selected for post
primary inspection by Customs and Border Protection officers (CBPO). |n
secondary inspection, the_assistance of a CBPO and his Narcotics
Detection Dog (NDD) was requested and the NDD alerted to the rear area
1 of the truck. Further physical inspection of the vehicle revealed a total of
. 20 packages concealed in two (2) speaker boxes in the rear of the vehic|e. '
The 20 packages weighed approximately 10. 2 kilograms and field tested
positive for properties of methamphetamine '

Homeland .Security investigations (HS|) Specia| Agents (S_A) were was
advised of the situation. SA’s responded to the Progreso, Texas Port of
Entry to interview GUT|ERREZ. HS| SA’s read GUT|ERREZ his l\/|irand_a
r1ghts as witnessed by a CBPO. GUT|ERREZ waived his rights 1n writing _
and elected to speak to the HS| SA’s. GUT|ERREZ stated he was hired by
an 1nd1v1dual to cross a vehicle from Rio Bravo, |\/lexico, into the United
States. He stated he suspected there was illegal narcotics in the vehic|e.

~ He informed agents he was going to be paid $100-$200 for his work.

 

